Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 1 of 41

EXHIBIT 1
41/2/2020

WIKIPEDIA
AIM-120 AMRAAM

Case 4:19-cr-00472-RM-JR Documsot Akioam Eile

d 42/13/20 Page 2 of 41

 

The AIM-120 Advanced Medium-Range Air-to-Air
Missile, or AMRAAM (pronounced AM-ram), is an

American _beyond-visual-range _—air-to-air__—missile
(BVRAAM) capable of all-weather day-and-night

operations. Designed with a 7-inch (180mm) diameter
form-and-fit factor, and employing active transmit-receive
radar guidance instead of semi-active receive-only radar
guidance, it has the advantage of being a fire-and-forget
weapon when compared to the previous generation
Sparrow missiles. When an AMRAAM missile is launched,

NATO pilots use the brevity code Fox Three. 1!

The AMRAAM is the world's most popular beyond-visual-
range missile; more than 14,000 have been produced for
the United States Air Force, the United States Navy, and
33 international customers.2] The AMRAAM has been
used in several engagements and is credited with ten air-
to-air kills.23] Now over 30 years old in design, the
AMRAAM is due to be replaced by the new AIM-260
JATM, which will offer better long-range performance and

ability to defeat electronic warfare jamming.!41

|
Contents

Origins
AIM-7 Sparrow MRM

AIM-54 Phoenix LRM
ACEVAL/AIMVAL
Requirements

Development
Operational features summary |

 

Guidance system overview
Interception course stage
Terminal stage and impact
Boresight Visual mode

Kill probability and tactics
General considerations

|
|
|
|

 

Variants and upgrades
Air-to-air missile versions
Ground-launched systems

| |

https://en.wikipedia.org/Awiki/AIM-120_ AMRAAM

 

| AIM-120 AMRAAM |
| ‘ |
“hy fo |
| .

a A

 

  

 

AIM-120 AMRAAM mounted on the wingtip
launcher of an F-16 Fighting | Falcon |

 

IN

— Medium-range, active radar |
homing air-to-air missile
United States

| Place of origin

Service history

| In service September 1991—present
| Used by See operators
| Wars Operation Deny Flight

| Operation Allied Force

 

 

Syrian civil war 7
Production history
| Manufacturer * Hughes: 1991-97
* Raytheon: 1997—present
Unit cost * $300,000-$400,000 for
120C variants :
+ $1,786,000(FY2014) for |
420DU |
| US$71,090,00021 (AIM-120D |
FY 2019) |
Variants AIM-120A, AIM-120B, AIM-
120C, AIM-120C-4/5/6/7,
AIM-120D |
| Specifications
| Mass 335 Ib (152 kg) |
19
 

 

11/272020 Case 4:19-cr-00472-RM-JR Document Me
Operational history | Length
Foreign sales | Diameter

|
Operators | Warhead
Current operators

| ' See e also

| Similar weapons |

| References |

| Ex External links |

ia Detonation

Origins mechanism

AIM-7 Sparrow MRM

The AIM-7 Sparrow medium range missile (MRM) was |...

purchased by the US Navy from original developer Hughes aaa

Aircraft in the 1950s as its first operational air-to-air | engine

missile with "beyond visual range" (BVR) capability. With | Wingspan

an effective range of about 12 miles (19 km), it was
introduced as a radar beam-riding missile and then it was
improved to a semi-active radar guided missile which
would home in on reflections from a target illuminated by
the radar of the launching aircraft. It was effective at
visual to beyond visual range. The early beam riding
versions of the Sparrow missiles were integrated onto the
F3H Demon and F7U Cutlass, but the definitive AIM-7
Sparrow was the primary weapon for the all-weather F-4
Phantom II fighter/interceptor, which lacked an internal
gun in its U.S. Navy, U.S. Marine Corps, and early U.S. Air
Force versions. s. The F-4 carried up to four AIM-7s in built-

in recesses under its belly.

 

 

Although designed for use against non-maneuvering
targets such as bombers, because of poor performance
against fighters over North Vietnam, these missiles were
progressively improved until they proved highly effective
in dogfights. Together with the short-range, infrared-
guided AIM-9 Sidewinder, they replaced the AIM-4
Falcon IR and radar guided series for use in air combat by
the USAF as well. A disadvantage to semi-active homing
was that only one target could be illuminated by the
launching fighter plane at a time. Also, the launching
aircraft had to remain pointed in the direction of the
target (within the azimuth and elevation of its own radar
set) which could be difficult or dangerous in air-to-air

combat.

 

https://en.wikipedia.org/wiki/AIM-120_AMRAAM

Operational
range

Maximum
speed
Guidance
system

Launch
platform

Mt Ot 1 Filed 11/13/20 Page 3 of 41

12 ft (3.7 m)

7 in (180 mm)

High explosive blast-
fragmentation

* AIM-120A/B: WDU-
33/B, 50 pounds
(22.7 kg)

» AIM-120C-5: WDU-41/B, |
40 pounds (18.1 kg)
Active RADAR Target
Detection Device (TDD)
Quadrant Target Detection
Device (QTDD) in AIM-
120C-6 — lots 13+]

Solid-fuel rocket motor
20.7 in (630 mm) AIM-
120A/B

* AIM-120A/B: 55-75 km
(30-40 nmi)HIs]

* AIM-120C-5: >105 km
(>57 nmi)/&]

* AIM-120D (C-8): >160 km
(>86 nmi)l"]

Mach 4 (4,900 km/h;

3,045 mph} ENSI19]

inertial guidance, terminal
active radar homing

Aircraft:

» Boeing F/A-18E/F Super

Hornet

« British Aerospace Hawk
200

= Eurofighter Typhoon
= General Dynamics F-16
Fighting Falcon

» KAI FA-50 Golden Eagle
=» Lockheed Martin F-22

Raptor

2/19
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 4 of 41

11/2/2020 M-120 AMRAAM - Wikipedia

An active-radar variant called the Sparrow II was = Lockheed Martin F-35
developed to address these drawbacks, but the U.S. Navy Lightning |
pulled out of the project in 1956. The Royal Canadian Air McDonnell Douglas AV.
Force, which took over development in the hopes of using * se onnen Jougias AN
the missile to arm their prospective CF-105 Arrow 8B+ Harrier II
interceptor, soon followed in 1958.45] The electronics of « McDonnell Douglas F-4
the time simply could not be miniaturized enough to make Phantom II

Sparrow II a viable working weapon. It would take

decades, and a new generation of digital electronics, to

produce an effective active-radar air-to-air missile as

compact as the Sparrow. = McDonnell Douglas F-
15E Strike Eagle

« McDonnell Douglas F/A-

= McDonnell Douglas F-15
Eagle

AIM-54 Phoenix LRM

18 Hornet
The US Navy later developed the AIM-54. Phoenix long- « Northrop F-5S/T
range missile (LRM) for the fleet air defense mission. It = Panavia Tornado ADV

was a large 1,000 lb (500 kg), Mach 5 missile designed to

» Sea Harri
counter cruise missiles and the bombers that launched seaplane?

 

them. Originally intended for the straight-wing Douglas = Saab JAS 39 Gripen
F6D Missileer and then the navalized version of the F-

111B, it finally saw service with the Grumman _F-14 Surface-launched:
Tomcat, the only fighter capable of carrying such a heavy

missile, Phoenix was the first US fire-and-forget, multiple- " NASAMS and others

'
SS ee — 4

 

launch, radar-guided missile: one which used its own
active guidance system to guide itself without help from the launch aircraft when it closed on its target.
This, in theory, gave a Tomcat with a six-Phoenix load the unprecedented capability of tracking and
destroying up to six targets beyond visual range, as far as 100 miles (160 km) away—the only US fighter
with such capability.

A full load of six Phoenix missiles and its 2,000 pounds (910 kg) dedicated launcher exceeded a typical
Vietnam-era bomb load. Its service in the US Navy was primarily as a deterrent, as its use was hampered
by restrictive rules of engagement in conflicts such as Operations Desert Storm, Southern Watch, and
Iraqi Freedom. The US Navy retired the Phoenix in 2004!6] in light of availability of the AIM-120
AMRAAM on the F/A-18 Hornet and the pending retirement of the F-14 Tomcat from active service in
late 2006.

 

ACEVAL/AIMVAL

The Department of Defense conducted an extensive evaluation of air combat tactics and missile
technology from 1974 to 1978 at Nellis AFB using the F-14 Tomcat and F-15 Eagle equipped with
Sparrow and Sidewinder missiles as the blue force and aggressor F-5E aircraft equipped with AIM-9L

all-aspect Sidewinders as the red force. This joint test and evaluation (JT&E) was designated Air Combat
Evaluation/Air Intercept Missile Evaluation (ACEVAL/AIMVAL). A principal finding was that the
necessity to produce illumination for the Sparrow until impact resulted in the red force's being able to
launch their all-aspect Sidewinders before impact, resulting in mutual kills. What was needed was
Phoenix-type multiple-launch and terminal active capability in a Sparrow-size airframe. This led to a
memorandum of agreement (MOA) with European allies (principally the UK and Germany for
development) for the US to develop an advanced, medium-range, air-to-air missile with the USAF as
lead service. The MOA also assigned responsibility for development of an advanced, short-range, air-to-
air missile to the European team; this would become the British ASRAAM.

hitps:/fen, wikipedia.arg/wiki/AIM-120_AMRAAM 3/19

 

 
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 5 of 41

EXHIBIT 2
11/2/2020

WIKIPEDIA

AIM-260 JATM

Case 4:19-cr-00472-RM-JR Docunne 8 data WG bl/13/20 Page 6 of 41

 

The AIM-260 Joint Advanced Tactical Missile (JATM) is
an American beyond-visual-range air-to-air missile (BVRAAM)
currently being developed by Lockheed Martin.2] Designed to
address advanced threats,!3! the missile is expected to replace the
AIM-120 AMRAAM currently in US service. Initial launch
platforms are expected to be the U.S. Air Force F-22 and the U.S.
Navy F/A-18E/F, with integration with the F-35 planned
afterwards.l4]

 

The previous, cancelled, long-range air-to-air missile
development program was the AIM-152 AAAM, under
development at the end of the Cold War to replace the AIM-54
Phoenix. oo

 

Development of the AIM-260 began in 2017 in response to long
range missiles being developed by potential adversaries, such as
the Chinese PL-15. The JATM is planned to start flight tests in
2021 and achieve initial operational capability (IOC) by 2022.
The AIM-260 production is expected to overtake AIM-120
production by 2026.!4] This program is separate from the Long-
Range Engagement Weapon being developed by Raytheon [5]

 

See also

=» Long-Range Engagement Weapon
=» PL-15

» PL-21

 

« Meteor (missile)

= AIM-120 AMRAAM
» FMRAAM

= R-77

= R-37

Related lists

= List of missiles

References

 

Type

' Place of origin

Used by

AIM-260 JATM

Air-to-air
missile

Service history

USA

See Users

Production history

Designer

, Designed

Variants

Maximum firing range

| Maximum speed

‘Launch
' platform
{

pe dees

Lockheed
Martin
Lockheed
Martin

 

See Variants

Specifications

200 kml

Aircraft:

|
!
|
Mach 5 |
I
|

Lig htning
lI

 

 

1. https:/Awww.globalsecurity.org/military/systems/munitions/Irew.htm
2. "AIM-260 Joint Advanced Tactical Missile (JATM) / LREW (long-range engagement weapon)" (http

s:/Awww.globalsecurity.org/military/systems/munitions/Irew.htm).

https://en.wikipedia.orgAwiki/AIM-260_JATM

V2
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 7 of 41

11/2/2020 IM-260 JATM - Wikipedia

3. "Revolutionising Aerial Warfare: What to Expect From America’s New AIM-260 Missile" (https://milita
rywatchmagazine.com/article/revolutionising-aerial-warfare-what-to-expect-from-america-s-new-aim-
260-missile). | a

4, Cohen, Rachel (June 20, 2019). Air Force Developing AMRAAM Replacement to Counter China (hit
p://airforcemag.com/Features/Pages/20 19/June%202019/Air-Force-Developing-AMRAAM-Replacem
ent-to-Counter-China.aspx). Air Force Magazine.

5. "Meet The AIM-260, The Air Force And Navy's Future Long-Range Air-To-Air Missile" (https:/Awww.th

edrive.com/the-war-zone/28636/meet-the-aim-260-the-air-force-and-navys-future-long-range-air-to-ai

 

r-missile). The War Zone. Retrieved July 21, 2019.

 

Retrieved from *https://en.wikipedia.org/wlindex. php ?title=AIM-260_JATM8oldid=972041467"

This page was last edited on 9 August 2020, at 21:02 (UTC),

Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By using this site,
you agree to the Terms of Use and Privacy Policy. Wikipedia® is a registered trademark of the Wikimedia Foundation, Inc., a
non-profit organization.

https://en.wikipedia.org/wiki/AIM-260_JATM 2/2
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 8 of 41

EXHIBIT 3
11/2/2020

WIKIPEDIA

PL-15

Case 4:19-cr-00472-RM-JR Documeny 94- Li Filed 11/13/20 Page 9 of 41

 

The PL-15 (Chinese: ## -15; pinyin: Pt Li-15; lit.: 'Thunderbolt-15') ———— PL. os. 1

is an active radar-guided very long range air-to-air missile developed |
by the People's Republic of China.

 

The PL-15 entered military service in 2016 and is carried by the
Chengdu J-10C, Shenyang J-16 and the Chengdu J-20,/3] aireraft.

 

The missile features an active electronically scanned array radar, 4]
and has a range exceeding 200 km — comparable to that of the
Russian R-37 missile. It is 4 meters long and incorporates a dual-
thrust rocket motor, capable of a speed of Mach 4.

 

Photos show that it has also been fitted to o the newest version of the

A reported PL-15 missile with a range of over 400 km carried by a J-
16 fighter may actually be the PL-21 missile.!¢

Compared to the previous generation PL-12, the new and larger PL-
i5 has a longer radar detection range, increased anti-jamming
capability and around twice the range. During the 2018 Airshow
China, two J-20 fighters of the PLAAF displayed their internal
payload bays, with each carrying four PL-15 and two PL-10E short-
range missiles. The PL-15 effectively increases Chinese anti-
access/area denial capability by targeting key “enabler” targets, such

as aerial refueling and AEW&C aircraft.

Military expert Fu Qianshao suggested that China was developing an
advanced long-range air-to-air missile capable of hitting targets at a
distance of up to 400 km. EI{7]

See also

 

Similar weapons
=» AIM-260 JATM

» Long-Range Engagement Weapon

« Meteor (missile)
= PL-21

» R-37 (missile)

References

ae

Type

 

Place of origin

 

|
A J-20 with four PL-15 inside the
| weapons. bay.

Very long range _
air-to-air missile
People's
Republic of
China.

Production history

| | Manufacturer

Engine

 

Operational
| range

| Maximum

| speed

| Guidance
system

Launch
| platform

 

607 (Air-to-Air
Missile Research
institute LUZ]

Specifications

Pulsed solid-

propellant
rocketl2]

250 kml2ZIl1]

 

Mach 4/21

active radar
homing |
J-10C, J-16, J- |
11B, JF-17 Block-
3, J-20

————___

 

https:/fen.wikipedia.org/wiki/PL-1 5#:~:text=The PL-15 (Chinese%3A,Chengdu J-20%2C aircraft,

V2
Case 4:19-cr-00472-RM-JR Documenf,94-4 Filed 11/13/20 Page 10 of 41

11/2/2020 - Wikipedia
1. "PL-15 air-to-air missile" (https:/Awww.globalsecurity.org/military/world/china/p|-15,htm).

2.

 

GlobalSecurity.org. Retrieved 2018-11-10.
Chen, Chuanren (20 July 2017). "New Chinese Weapons Seen On J-10C Fighter" (https://www.aino

 

nline.com/aviation-news/defense/2017-07-20/new-chinese-weapons-seen-|-10c-fighter). Aviation
International News, Retrieved 2019-08-25.

. ISS News [@IISS_org] (19 January 2018). "Chinese air force's air-to-air missile project indicates the

 

US and its allies can no longer assume air dominance: go.liss.org/MB18 #MilitaryBalance" (https://tw

itter.com/lISS_org/status/965590803929235458) (Tweet) — via Twitter.

. Champion, Marc (7 May 2018). "Chinese Missiles Are Transforming the Balance of Power in the

 

 

Skies" (https:/www.bloomberg.com/news/articles/20 18-05-07/chinese-missiles-are-transforming-bala

nce-of-power-in-the-skies). Bloomberg. Retrieved 2018-11-10.

 

"PEAT 11 BES EScPL 15S! BUR sera JASE BIA" (https://mil.sina.cn/sd/2019-03-27/detail-insxn

cvh5928361.d.html?from=wap). mil.sina.cn (in Chinese). 27 March 2019. Retrieved 2019-08-25.

 

. "Sse Cae ee es 1 51ceES" (https://photo.sina.cn/aloum_8 61342 _70897.htm?vt=4&pos=24&

 

ch=8&cid=k&hd=1). photo.sina.en (in Chinese). 15 March 2019. Retrieved 2019-08-25.

. Lin, Jeffrey; Singer, P. W. (12 June 20*7). "This new ramjet engine could triple the range of Chinese

 

missiles" (https://www.popsci.com/chinas-new-ramjet-engine-triple-range-missiles). Popular Science.

Retrieved 2018-11-10.

 

Retrieved from “https://en.wikipedia.org/w/index.php7?title=PL-15&oldid=985452624"

This page was last edited on 26 October 2020, at 01:25 (UTC).

 

 

Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By using this site,
you agree to the Terms of Use and Privacy Policy. Wikipedia® is a registered trademark of the Wikimedia Foundation, Inc., a
non-profit organization.

https://en.wikipedia.org/wiki/PL-15#:~:text=The PL-15 (Chinese%34,Chengdu J-20%2C aircraft. 2/2
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 11 of 41

EXHIBIT 4
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 12 of 41

Major U.S. Arms Sales and Grants to Pakistan Since 2001

Prepared by the Congressional Research Service for distribution to multiple congressional offices, May 4, 2015

Major U.S. arms sales and grants to Pakistan since 2001 have included numerous items useful for counterterrorism and
counterinsurgency operations, along with a number of “big ticket” platforms more suited to conventional warfare. In dollar
value terms, the bulk of purchases have been made with Pakistani national funds, although U.S. grants have eclipsed these
in recent years. The Pentagon reports total Foreign Military Sales agreements with Pakistan worth about $5.4 billion for
FY2002-FY2014 (sales of F-16 combat aircraft and related equipment account for nearly half of this). Congress has
appropriated about $3.6 billion in Foreign Military Financing (FMF) for Pakistan since 2001, more than two-thirds of
which has been disbursed. These funds are used to purchase U.S. military equipment for longer-term modernization efforts.
Pakistan also has been granted U.S. defense supplies as Excess Defense Articles (EDA). Cost include training and support.

Major post-2001 defense supplies provided, or soon to be provided, under FMF include:
* eight P-3C Orion maritime patrol aircraft and their refurbishment (valued at $474 million, four delivered,

three of which were destroyed in a 2011 attack by Islamist militants);

at least 5,750 military radio sets ($212 million);

2,007 TOW anti-armor missiles ($186 million);

six AN/TPS-77 surveillance radars ($100 million);

six C-130E Hercules transport aircraft and their refurbishment ($76 million);

the Perry-class missile frigate USS McInerney, via special EDA authorization ($65 million for refurbishment;
now the PNS Alamgir);

20 AH-1F Cobra attack helicopters via EDA ($48 million for refurbishment, 12 delivered); and

15 Scan Eagle reconnaissance unmanned aerial vehicles ($30 million).

Supplies paid for with a mix of Pakistani national funds and FMF include:
e up to 60 Mid-Life Update kits for F-16A/B combat aircraft (valued at $891 million, with $477 million of this

in FMF; Pakistan has purchased 45 such kits, with all upgrades completed to date); and
® 115 M-109 self-propelled howitzers ($87 million, with $53 million in FMF).

Notable items paid or to be paid for entirely with Pakistani national funds include:
e 18 new F-16C/D Block 52 Fighting Falcon combat aircraft (valued at $1.43 billion);

e F-16 armaments including 500 AMRAAM air-to-air missiles; 1,450 2,000-pound bombs; 500 JDAM Tail
Kits for gravity bombs; and 1,600 Enhanced Paveway laser-guided kits, also for gravity bombs ($629
million);

100 Harpoon anti-ship missiles ($298 million);

500 Sidewinder air-to-air missiles ($95 million); and

seven Phalanx Close-In Weapons System naval guns ($80 million).

Major articles transferred via EDA include:
e 14 F-16A/B Fighting Falcon combat aircraft;
e 59 T-37 Tweet military trainer jets; and
e 374 M113 armored personnel carriers.

Under Coalition Support Funds (in the Pentagon budget), Pakistan received 26 Bell 412EP utility helicopters, along with
related parts and maintenance, valued at $235 million. Under Section 1206, Frontier Corps, and Pakistan
Counterinsurgency Fund authorities, the United States has provided 4 Mi-17 multirole helicopters (another 6 were provided
temporarily at no cost), 4 King Air 350 surveillance aircraft, 450 vehicles for the Frontier Corps, 20 Buffalo explosives
detection and disposal vehicles, helicopter spare parts, explosives detectors, night vision devices, radios, bedy armor,
helmets, first aid kits, litters, and other individual soldier equipment. Through International Military Education and
Training and other programs, the United States has funded and provided training for more than 2,000 Pakistani military
officers. In April 2015, the State Department approved a possible $952 million FMS deal with Pakistan for 15 AH-1Z
Viper attack helicopters and 1,000 Hellfire I missiles, along with helicopter engines, avionics, training, and support.

Sources: U.S. Departments of Defense and State Contact: K. Alan Kronstadt, Specialist in South Asian Affairs, 7-5415
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 13 of 41

EXHIBIT 5
Case 4:19-cr-00472-RM-JR Documsat 24-1 Filed 11/13/20 Page 14 of 41

11/2/2020 nder - Wikipedia

WIKIPEDIA

CAC/PAC JF-17 Thunder

 

The PAC JF-17 Thunder (Urdu: ¢_§ \4~4) -s), or CAC ~~~ —j ——-—7
FC-1 Xiaolong (pinyin: Xiao Léng; lit.: Fierce Dragon’), | _JF-17 Thunder |
is a lightweight, single-engine, multi-role combat aircraft | FC-1 Xiaolong
developed jointly by the Pakistan Aeronautical Complex To
(PAC) and the Chengdu Aircraft Corporation | (CAC) of
China. It was designed to replace the A-5C, F-7P/PG,
Mirage III, and Mirage V combat aircraft in the Pakistan

Air Force. The JF-17 can be used for multiple roles,

including i interception, ground attack, anti-ship, and aerial
reconnaissance. Its designation "JF-17" by Pakistan is
short for "Joint Fighter-17", while the designation and
name "FC-1 Xiaolong" by China means "Fighter China-1

Fierce Dragon”.

 

 

 

The JF-17 can deploy diverse ordnance, including air-to- A JF-17 of the Pakistan Air Force _

air and air-to-surface missiles, and a 23 mm GSh- 23-2 | Role Multirole combat aircraft

7

twin-barrel autocannon. ‘Powered by a Guizhou V Ws- -13 oT
Klimov RD-93 afterburning turbofan, it has a top speed of
Mach 1.6. [8] The JF-17 is to become the backbone of the | Manufacturer Chengdu Aircraft Industry
Pakistan Air Force (PAF), complementing the General | Group /

Dynamics F-16 Fighting Falcon at half the cost. [4] The PAF Pakistan Aeronautical

| National origin Pakistan / China

 

inducted its first JF-17 squadron in February 2010-51l6])In | = = = Gomexr
2015 Pakistan produced 16 JF-17s.l6l As of 2016, Pakistan
is believed to have the capacity to produce 25 JF-17 per
year. 58% of the airframe is Pakistani and 42% (Introduction 12 March 2007

Chinese/Russian-origin.!Z] As of December 2016 Pakistan | Status In service

|
|
|
|

|First flight 25 August 2003

Aeronautical Complex has manufactured 70 jets in the . . ;
country for use by the Pakistan Air Force of the Block 1 Primary users sonieteuiy Gees
type, {S19 and 33 jets of the Block 2 type.Lol Myanmar Air Force

Nigerian Air Force
The Pakistan Air Force plans, by 2017, to induct a twin- | produced In China: June 2007 — present
seater version known as the JF-17B for both enhanced in Pakistan: January 2008 —
operational capability and training, “uL2] Preparations for present
a more advanced and technologically sophisticated block

 

II version of the aircraft are underway and the AESA | Number built 150(2020)41
radar, KJ-7A, has been developed, which can track 15 | Program cost US$500 million

targets and engage 4 targets simultaneously.U3] | Unit cost US$25- 32 million (20 17)

 

 

 

Since its induction in 2011, the JF-17 Thunder has

accumulated 19,000 hours of operational flight.!24] The JF-17 has seen active military service as it is used
by the Pakistan Air Force to bomb militant positions in North Waziristan,25! using both unguided
munitions and guided missiles for precision strike capability {2

 

= “]
|
https://en.wikipedia.orgAwiki//CAC/PAC_JF-17_Thunder 41435
Case 4:19-cr-00472-RM-JR Document 24-1 Filed 11/13/20 Page 15 of 41

11/2/2020 Thunder - Wikipedia

| Contents

Development
Background
| Launch of FC-1 project
| Flight testing and redesigning
|
I

 

Production
Further development

Propulsion and fuel system |
Weaponry |
Operational history
Pakistan
Nigeria
| Myanmar

|
| Avionics
|

Accidents
Potential operators
Variants

Prototypes
Production variants

 

Specifications (JF-17 Block 2)
See also
References
Citations
Bibliography
External links

|
|
Operators

 

Development

 

Background

The JF-17 was primarily developed to meet the Pakistan Air Force requirement for an affordable,L6]
modern, multi-role combat aircraft as a replacement for its large fleet of Dassault Mirage III/5 fighters,

Nanchang A-5 bombers, and Chengdu F-7 interceptors, with a cost of US$500 million, divided equally
between China and Pakistan.@7/ The aircraft was also intended to have export potential as a cost-
effective and competitive alternative to more expensive Western fighters.“8ll191l20] The development of
this aircraft was headed by Yang Wei, who is considered China's "ace designer".!24] yang also designed

the Chengdu J-20.

https://en.wikipedia.org/wikiACAC/PAC_JF-17_Thunder 35
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 16 of 41

11/2/2020 PAC JF-17 Thunder - Wikipedia

By 1989, because of economic sanctions by the US, Pakistan had abandoned Project Sabre II, a design
study involving US aircraft manufacturer Grumman and China, and had decided to redesign and
upgrade the Chengdu F-7./22] In the same year, China and Grumman started a new design study to
develop the Super 7, another redesigned Chengdu F-7./23! Grumman left the project when sanctions
were placed on China following the political fallout from the 1989 Tiananmen Square protests. After
Grumman left the Chengdu Super 7 project, the Fighter China project was launched in 1991.24! In 1995,
Pakistan and China signed a memorandum of understanding (MoU) for joint design and development of
a new fighter, and over the next few years worked out the project details.[25! In June 1995, Mikoyan had
joined i project to provide "design support", this also involved the secondment of several engineers by
CAC,|26!

 

Launch of FC-1 project

In October 1995, Pakistan was reportedly to select a Western
company by the end of the year to provide and integrate the FC-1's
avionics, which was expected to go into production by 1999. The
avionics were said to include radar, Inertial navigation system,
oe Head-up display, and Multi-function displays. Competing bids came
= a from Thomson-CSF with a variant of the Radar Doppler Multitarget
Pa == r (RDY), SAGEM with a similar avionics package to those used in the
— ROSE upgrade project, and Marconi Electronic Systems with its

A PAF JF-17 in Turkey in 2011 Blue Hawk radar. FIAR's (now SELEX Galileo) Grifo S7 radar was
expected to be selected due to the company’s ties with the PAF_[2Z]

In February 1998, Pakistan and China signed a letter of intent

covering airframe development. Russia's Klimov offered a variant of the RD-33 turbofan engine to power
the fighter.28] In April 1999, South Africa's Denel offered to arm the Super 7 with the T-darter beyond-
visual-range (BVR) air-to-air missile (AAM), rather than the previously reported R-Darter./29! Previously
in 1987, Pratt & Whitney offered the Super-7 project three engine options; PW1212, F404, and PW1216,

with local manufacturing in either China or Pakistan. Rolls Royce offered its RB199-127/128 turbofan
engine; this plan was scrapped in 1989.30]

 

     

 

In June 1999, the contract to jointly develop and produce the Chengdu FC-1/Super 7 was signed. After
GEC-Marconi had abandoned the bidding to supply an integrated avionics suite, FIAR and Thomson-
CSF proposed a number of avionics suites based on the Grifo S7 and RC400 radars respectively, despite
previously hoping to use the PAF's Super 7 to launch its new Blue Hawk radar./8J[22] Because of
sanctions placed on Pakistan after the country’s 1998 nuclear weapons tests, design work progressed
very slowly over the next 18 months, preventing delivery of the Western avionics to the PAF. In early
2001, the PAF decided to decouple the airframe from the avionics, enabling design work on the aircraft
to continue. As the airframe was developed, any new avionics requirements by the PAF could be more
easily integrated into the air frame.!25]

Prototype production began in September 2002; a full-size mock-up of the FC-1/Super 7 was displayed
at Airshow China in November 2002./33! The first batch of Klimov RD-93 turbofan engines that would
power the prototypes was also delivered in 2002.!24] According to a China National Aero-Technology
Import & Export Corporation (CATIC) official, the JF-17's low cost is due to some of the on-board
systems having been adapted from those of the Chengdu J-10. The official said, "This transfer of
technology—transposing the aircraft systems from the J-10 to the JF-17—is what makes the JF-17 so
cost effective” Walaa) The use of computer-aided design software shortened the design phase of the JF-
17.439)

 

 

 

https://en. wikipedia orgAviki/i(CAC/PAC_JF-17_Thunder 3/35
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 17 of 41

EXHIBIT 6
Case 4:19-cr-004 7?- RM JR Pp Qcum ene -1 Filed 11/13/20 Page 18 of 41

11/12/2020 ry and nship with Pakistan | The Heritage Foundation

 

 

 

 

TESTIMONY Asia

China's Military and Security Relationship with Pakistan
May 26, 2009 12 min read

Lisa Curtis

Former Senior Research Fellow, Asian Studies Center

Testimony before the U.S.-China Economic and Security Review Commission on May 20,
2009

My name is Lisa Curtis. I am a senior research fellow at The Heritage Foundation. The views
I express in this testimony are my own, and should not be construed as representing any

official position of The Heritage Foundation.

Pakistan and China have long-standing strategic ties, dating back five decades. Pakistani
President Asif Ali Zardari wrote in a recent op-ed that, "No relationship between two
sovereign states is as unique and durable as that between Pakistan and China."[1] China's
partnership with Pakistan first emerged during the mid-1950s when Beijing reached out to
several developing countries, and then deepened significantly during the period of Sino-
Indian hostility from 1962 to the late 1980s.

Chinese policy toward Pakistan is driven primarily by its interest in countering Indian power
m the region and diverting Indian military force and strategic attention away from China.
South Asia expert Stephen Cohen describes China as pursuing a classic balance of power by
supporting Pakistan in a relationship that mirrors the one between the U.S. and Israel.[2] The
China-Pakistan partnership serves both Chinese and Pakistani interests by presenting India
with a potential two-front theater in the event of war with either country.[3]

Chinese officials also view a certain degree of India-Pakistan tension as advancing their own
strategic interests as such friction bogs India down in South Asia and interferes with New

Delhi's ability to assert its global ambitions and compete with China at the international level.

https:/Awww.heritage.org/testimony/chinas-military-and-security-relationship-pakistan 1/8
Case 4:19-c1-004 72-8 Mad, AGUAS BAih il. dA 20, ae, dg,0f 41

11/12/2020 ecurity Relati istan | The Heritage Foundation

That said, Beijing has demonstrated in recent years that it favors bilateral Indo-Pakistani
negotiations to resolve their differences and has played a helpful role in preventing the
outbreak of full-scale war between the two countries, especially during the 1999 Indo-

Pakistani border conflict in the heights of Kargil.
Chinese-Pakistan Defense Ties

China is Pakistan's largest defense supplier. China transferred equipment and technology and
provided scientific expertise to Pakistan's nuclear weapons and ballistic missile programs
throughout the 1980s and 1990s, enhancing Pakistan's strength in the South Asian strategic
balance. The most significant development in China-Pakistan military cooperation occurred in
1992 when China supplied Pakistan with 34 short-range ballistic M-11 missiles.[4] Recent
sales of conventional weapons to Pakistan include JF-17 aircraft, JF-17 production facilities,
F-22P frigates with helicopters, K-8 jet trainers, T-85 tanks, F-7 aircraft, small arms, and
ammunition.[5] Beijing also built a turnkey ballistic-missile manufacturing facility near the
city of Rawalpindi and helped Pakistan develop the 750-km-range, solid-fueled Shaheen-1
ballistic missile.[6]While the U.S. has sanctioned Pakistan in the past--in 1965 and again in
1990--China has consistently supported Pakistan's military modernization effort.

China has helped Pakistan build two nuclear reactors at the Chasma site in the Punjab
Province and continues to support Pakistan's nuclear program, although it has been sensitive
to international condemnation of the A. Q. Khan affair and has calibrated its nuclear
assistance to Pakistan accordingly. During Pakistani President Zardari's visit to Beijing in
mid-October 2008, Beijing pledged to help Pakistan construct two new nuclear power plants
at Chasma, but did not propose or agree to a major China-Pakistan nuclear deal akin to the
U.S.-India civil nuclear agreement. U.S. congressional Members have expressed concern
about China's failure to apply Nuclear Suppliers Group (NSG) "full-scope safeguards" to its

nuclear projects in Pakistan.[7]

China also is helping Pakistan develop a deep-sea port at the naval base at Gwadar in
Pakistan's province of Baluchistan on the Arabian Sea. The port would allow China to secure
oil and gas supplies from the Persian Gulf and project power in the Indian Ocean. China
financed 80 percent of the $250 million for completion of the first phase of the project and
reportedly is funding most of the second phase of the project as well.[8] The complex will
provide a port, warehouses, and industrial facilities for more than 20 countries and will

https:/Avww.heritage.org/testimony/chinas-military-and-security-relationship-pakistan 2/8
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 20 of 41

EXHIBIT 7
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 21 of 41

105TH CONGRESS
2d Session

REPORT

\ HOUSE OF REPRESENTATIVES 105-851

 

REPORT
OF THE

SELECT COMMITTEE ON
U.S. NATIONAL SECURITY AND
MILITARY/COMMERCIAL CONCERNS WITH
THE PEOPLE’S REPUBLIC OF CHINA

SUBMITTED BY
MR. COX OF CALIFORNIA, CHAIRMAN

January 3, 1999 — Committed to the Committee of the Whole House on
the State of the Union and ordered to be printed (subject to declassification review)

May 25, 1999 — Declassified, in part, pursuant to House Resolution 5, as amended,
106th Congress, ist Session

U.S. GOVERNMENT PRINTING OFFICE
WASHINGTON : 1999

09-006
20

k J ‘a
aa

 

TT he MSS is headed by Minister Xu Yongyue, a member of the CCP Central
.£. Committee. The MSS reports to Premier Zhu Rongji and the State Council, and
its activities are ultimately overseen by the CCP Political Science and Law
Commission. It is not unusual for senior members of the CCP’s top leadership to be
interested in the planning of PRC military acquisitions.

The MSS conducts science and technology collection as part of the PRC’s over-
all efforts in this area. These MSS efforts most often support the goals of specific
PRC technology acquisition programs, but the MSS will take advantage of any oppor-
tunity to acquire military technology that presents itself.

The MSS relies on a network of non-professional individuals and organizations
acting outside the direct control of the intelligence services, including scientific dele-
gations and PRC nationals working abroad, to collect the vast majority of the infor-
mation it secks.

The PLA’s Military Intelligence Department (MID), also known as the Second
Department of the PLA General Staff, is responsible for military intelligence. It is cur-
rently run by PLA General Ji Shengde, the son of a former PRC Foreign Minister. One
of the MID’s substantial roles is military-related science and technology collection.

Methods Used by the PRC
To Acquire Advanced U.S. Military Technology

 

The PRC uses a variety of approaches to acquire military technology. These
include:

° Relying on “princelings” who exploit their military, com-
mercial, and political connections with high-ranking CCP
and PLA leaders to buy military technology from abroad

*  Mlegally transferring U.S. military technology from third
countries

* Applying pressure on U.S. commercial companies to
transfer licensable technology illegally in joint ventures

SELECT COMMITTEE OF THE UNITED STATES HOUSE OF REPRESENTATIVES
¢ Exploiting dual-use products and services for military
advantage in unforeseen ways

Illegally diverting licensable dual-use technology to mili-
tary purposes

* Using front companies to illegally acquire technology

Using commercial enterprises and other organizations as
cover for technology acquisition

* Acquiring interests in U.S. technology companies

Covertly conducting espionage by personnel from gov-
ernment ministries, commissions, institutes, and military
industries independently of the PRC intelligence services

The last is thought to be the major method of PRC intelligence activity in the
United States.

The PRC also tries to identify ethnic Chinese in the United States who have
access to sensitive information, and sometimes is able to enlist their cooperation in
illegal technology or information transfers.

Finally, the PRC has been able to exploit weaknesses and lapses in the U.S. sys-
tem for monitoring the sale and export of surplus military technology and industrial
auctions.

The PRC is striving to acquire advanced technology of any sort, whether for mil-
itary or civilian purposes, as part of its program to improve its entire economic infra-
structure.” This broad targeting permits the effective use of a wide variety of means
to access technology. In addition, the PRC’s diffuse and multi-pronged technology-
acquisition effort presents unique difficulties for U.S. intelligence and law enforce-
ment agencies, because the same set of mechanisms and organizations used to collect
technology in general can be used and are used to collect military technology.

The PRC’s blending of intelligence and non-intelligence assets and reliance on
different collection methods presents challenges to U.S. agencies in meeting the threat.
In short, as James Lilley, former U.S. Ambassador to the PRC says, U.S. agencies are

 

21

t

SELECT COMMITTEE OF THE UNITED STATES HOUSE OF REPRESENTATIVES ae ‘
Liu’s August 1996 trip to the United States came at the invitation of Chung, who
had told her that he had contacted Boeing and McDonnell Douglas regarding her inter-
est in purchasing aircraft parts.*

That same month, Col. Liu traveled to Washington, D.C., where Chung had con-
tacts arrange for her to meet with representatives of the Securities and Exchange
Commission to discuss listing a PRC company on U.S. stock exchanges.“ Soon after
the meeting, when Chung and Liu’s alleged involvement in the campaign finance
scandal became the subject of media reports, Col. Liu left the United States.
Marswell remains dormant.”

Princelings such as Wang and Liu present a unique technology transfer threat
because their multiple connections enable them to move freely around the world and
among the different bureaucracies in the PRC. They are therefore in a position to pull
together the many resources necessary to carry out sophisticated and coordinated
technology acquisition efforts.”

Acquisition of Military Technology from Other Governments

To fill its short-term technological needs in military equipment, the PRC has
made numerous purchases of foreign military systems. The chief source for these sys-
tems is Russia, but the PRC has acquired military technology from other countries
as well. Specific details on these acquisitions appear in the Select Committee’s clas-
sified report, but the Clinton administration has determined that they cannot be made
public.

Russia

After years of hostile relations between the PRC and the Soviet Union, Russia
has again become the PRC’s main source of advanced weapons and has sold numer-
ous weapon systems to the PRC.” The technologically-advanced weapons systems
and components the PRC either has purchased or plans to purchase from Russia
include electronic warfare and electronic eavesdropping (SIGINT) equipment, air-to-
air missiles, advanced jet fighters, attack helicopters, attack submarines, and guided
missile destroyers.” These transfers have been used to improve the capabilities of the
PLA ground, air, and naval forces.

 

25

Ly
SELECT COMMITTEE OF THE UNITED STATES HOUSE OF REPRESENTATIVES | a
26

tas

Israel

Recent years have been
marked by increased Sino-
Israeli cooperation on mili-

tary and security matters.”

- The PRC has made numerous purchases of foreign mili-
Israel has offered significant tary systems. Israel has provided both weapons and
technology cooperation to the _ technology to the PRC, most notably to assist the PRC

PRC espec i ally in aircraft in developing its F-10 fighter (above).

and missile development.”

Israel has provided both weapons and technology to the PRC, most notably to
assist the PRC in developing its F-10 fighter and airborne early-warning aircraft.*'

 

The United States

The PRC has stolen military technology from the United States, but
until recently the United States has lawfully transferred little to the PLA.
This has been due, in part, to the sanctions imposed by the United States in
response to both the 1989 Tiananmen Square massacre and to the PRC’s 1993
transfer of missile technology to Pakistan.

During the Cold War, the United States assisted the PRC in avionics modern-
ization of its jet fighters under the U.S. Peace Pearl program.”

After the relatively “cool” period in U.S.-PRC relations in the early 1990s, the
trend since 1992 has been towards liberalization of dual-use technology transfers to
the PRC.” Recent legal transfers include the sale of approximately 40 gas turbine jet
engines, the sale of high performance computers, and licensed co-production of heli-
copters.™

Nonetheless, the list of military-related technologies legally transferred to the
PRC directly from the United States remains relatively small.

Illegal transfers of U.S. technology from the U.S. to the PRC, however, have
been significant.

Significant transfers of U.S. military technology have also taken place in the
mid-1990s through the re-export by Israel of advanced technology transferred to it by

SELECT COMMITTEE OF THE UNITED STATES HOUSE OF REPRESENTATIVES

 

 

Janes Defense Group
the United States, including avionics and missile guidance useful for the PLA’s F-10
fighter. Congress and several Executive agencies have also investigated allegations
that Israel has provided U.S.-origin cruise, air-to-air, and ground-to-air missile tech-
nology to the PRC.*

Joint Ventures with U.S. Companies

This section describes the pressures brought to bear on U.S. companies linked
with militarily-sensitive technology attempting to do business with the PRC, and pro-
vides examples of U.S. companies conspiring to evade export control laws in pursuit
of joint ventures.

The vast majority of commercial business activity between the United States
and the PRC does not present a threat to national security, but additional scrutiny,
discipline, and an awareness of risks are necessary with respect to joint ventures
with the PRC where the potential exists for the transfer of militarily-sensitive U.S.
technology.

The U.S. 1997 National Science and Technology Strategy stated that:

Sales and contracts with foreign buyers imposing conditions
leading to technology transfer, joint ventures with foreign partners
involving technology sharing and next generation development,
and foreign investments in U.S. industry create technology transfer
opportunities that may raise either economic or national security
concerns.*

The behavior of the PRC Government and PRC-controlled businesses in dealing
with U.S. companies involved with militarily sensitive technology confirms that these
concems are valid and growing. The growing number of joint ventures that call for
technology transfers between the PRC and U.S. firms can be expected to provide the
PRC with continued access to dual-use technologies for military and commercial
advantage.

Technology transfer requirements in joint ventures often take the form of side
agreements (sometimes referred to as offset agreements) requiring both that the U.S.
firm transfer technology to the PRC partner, and that all transferred technology will
eventually become the property of the PRC partner.”

 

27

We

SELECT COMMITTEE OF THE UNITED STATES HOUSE OF REPRESENTATIVES : a
28

 

4, Ithough many countries require technology transfers when they do business
£~}.with US. firms, no country makes such demands across as wide a variety of
industries as the PRC does.* Despite the PRC’s rapid economic liberalization since
1978, it continues to implement its explicitly designed goals and policies to restrict
and manage foreign investment so as to bolster the PRC’s military and commercial
industries through acquisition of technology.”

The Communist Party has long believed that forcing technology from foreign
firms is not only critical to the PRC, but also is a cost that foreign firms will bear in
order to obtain PRC market entry.

In the past, the PRC has favored joint ventures with U.S. high-technology com-
panies for several reasons:

* The U.S. excels in many areas of technology that are of
special interest to the PLA and to PRC-controlled firms

Many PRC scientists were educated in the United States
and retain valuable contacts in the U.S. research and busi-
hess community who can be exploited for technology
transfer

* Many other countries are more reluctant than the United
States to give up technology”

The PRC has dedicated increasing resources to identifying U.S. high-technology
firms as likely targets for joint venture overtures. Science and technology represen-
tatives in PRC embassies abroad are used to assist in this targeting of technology, and
to encourage collaboration with U.S. firms for this purpose.

Unless they are briefed by the FBI pursuant to its National Security Threat List
program, U.S. companies are unaware of the extent of the PRC’s espionage directed
against U.S. technology, and thus — at least from the U.S, national security stand-
point — are generally unprepared for the reality of doing business in the PRC. They
lack knowledge of the interconnection between the CCP, the PLA, the State, and the
PRC-controlled companies with which they deal directly in the negotiating process."

tas
= SELECT COMMITTEE OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 28 of 41

EXHIBIT 8
11/12/2020 Case 4: 19-6004 act Mi aieed Dos it Bastar: 3mole ile GA 3! 2 Od noe i lar times

it) india cities opinion world HTLS 2020 ipl entertainment trending videos tech lifestyle bihar election podcasts web stories ‘cd

 

 

 

ABVERTISEMENT

Home / World News / China sells most advanced warship to Pakistan; 3 more to sail by 2021

China sells most advanced warship to Pakistan; 3
more to sail by 2021

Local media said the Type 054,4/P, a guided missile frigate, is the largest combat ship China has sold to a foreign navy and is “an trendi ng
important milestone” for China’s military export sector

Updated: Aug 24, 2020, 12:12 IST

*) Discov:
Samsu
Sponso

 

COVID 19 Live Uj
@ Sutirtha Patranobis
Hindustan Times, Beijing Nirmala Sitharar
Covid-19 cases

Gold prices toda

don't mi

Big
Tar
Gai

latest ne’

Slo
wh
on

Ru:

  

Chinese amphibious warship Xian 32 tracked and clicked by Indian navy in 2019, (AND
LESH Bias.

China on Sunday launched an advanced warship for Pakistan, the largest it has bt
country, and the first among the four most sophisticated naval platforms it is reac
Pakistan navy amid deepening military and strategic ties with Islamabad.

 

1 — —

China sells most as Coronavirus a EU defends LGBTIQ Climate crisis is Boris In rulns, Syria marks
= advanced warship to : mutation in Denmark rights in its first ever Johnson's chance to 50 years of Assad
Pakistan; 3 more to E could be bad news equality strategy woo joe Biden Dy family rule
a ee eae “the

https:/Avww.hindustantines.com/world-news/china-sells-most-advanced-warship-to-pakistan-3-more-to-sail-by-2021/story-7BIUIEAMGFLHslznsVdX... 1/15

 
11/12/2020 Case 4: 19-¢6 0046 adn advanced Dosument 24 mols! F gh TAS! 20 db age 30,0841 os

 

é india cities opinion world HTLS 2020 ipl entertainment trending videos tech lifestyle bihar election podcasts web stories

 

 

 

 

 

 

Local media said the Type 054A/P, a guided missile frigate, is the largest combat ship China nas
sold to a foreign navy and is “an important milestone” for China’s military export sector.

 

The acquisition of the warship will double the combat power of the Pakistani Navy’s surface
fleet, Chinese state media reported. By 2021, the Pakistan navy is expected to have three more
similar warships in its fleet. | G18 epaper

Everyday news ai your T
Try the hindustan timed

| —_

for the advanced warship with top officials and naval officers attending the function. ——=

The Chinese state-owned Hudong Zhonghua Shipyard in Shanghai held the launch ceremony

The shipyard is a wholly owned subsidiary of the China State Shipbuilding Corporation, the world ne

largest builders in the country.
Int

yee

 

The ship launch took place two days after Pakistan foreign minister Shah Mahmocd Qureshi
discussed the situation in the Indian union territory of Jammu and Kashmir with his Chinese
counterpart Wang Yi during the second round of the China-Pakistan foreign ministers’
dialogue in Hainan, off the south China coast.

President Xi Jinping called Pakistan a “good brother” and a “good partner” in a recorded
message to his counterpart President Arif Alvi after the meeting.

New Delhi is currently locked in tension with both China and Pakistan over disputed
boundaries and the abrogation of Article in Jammu & Kashmir.

India would be closely monitoring the military cooperation between its two hostile neighbours.

“It is worth noting that the 054A/P was purchased by Pakistan as the successor to the F-22P
frigate, and the F-22P frigate is an export model developed by China on the basis of the 053H3
frigate. China has been working hard to promote the Type 054A frigate to the international
market,” local news website ifeng.com reported.

Type 054A is the best frigate in service with the People’s Liberation Army Navy (PLAN),
experts say. The warship has a fully loaded displacement of about 4,000 metric tons and is
equipped with advanced radars and missiles.

“The Type 054A is a multi-role frigate and is recognized as the backbone of the P-
surface combatants with 30 vessels in commission. They have a length of 134 met

16 meters for a displacement of 4,000 tons,” the navalnews.com, a website trackir
technology, said in a report on the launch.

China sells most ey Coronavirus “s; _ EU defends LGBTIQ bs Climate ecrists is Boris In ruins, Syria marks
= advanced warship to mutation In Denmark ee rlghts in its first ever Fr Johnson's chance to 50 years of Assad
Pakistan; 3 more to r could be bad news equality strategy woo Joe Biden = =. = family rule
Sas)

hitps:/Avww.hindustantimes.com/world-news/china-sells-most-advanced-warship-to-pakistan-3-more-to-sail-by-2021/story-7BIUtEAMdFLHslznsVdX... 2/15

  
  
 
 
11/12/2020

a.
és india cities opinion world HTLS 2020 ipt entertainment trending videos tech lifestyle blhar election podcasts web stories

Case 4:19-¢7-004 72 RM- -JR Docu

advanced wars

ete d

rakip Oe Lista:

Filed 11

more to sail by 2021 -

13/20 Page 31 of 41

world news - Hindusian Times

%

 

Cao Weidong, a senior researcher at the PLA’s Naval Military Studies Research Institute, told

 

the newspaper that it seems that all weapons and radars on the new ship will be made in China

which “.,

technology and capability”.

reflects our progress in the industry and the Pakistani Navy’s confidence in our

China and Pakistan’s military ties have rapidly deepened in recent years.

The new version of the fighter aircraft jointly developed by China and Pakistan with upgraded
fighting capabilities, for example, made its maiden flight in December and the first batch is set
to be inducted by Islamabad in 2020.

The JF-17 Block 3 aircraft was flown above Chengdu in southwest China’s Sichuan province in
December, the Aerospace Knowledge magazine said in a report in January.

The single-engine, multi-role combat aircraft has been developed jointly by the Pakistan
Aeronautical Complex (PAC) and the Chengdu Aircraft Corporation of China.

tags

( Pakistani Navy } C CHINA ) (Missile frigate }

Enter your email to get our daily newsletter in your

inbox

top news

@ Hintustan Tints

Relief for home owners,
hiring push in Stimulus 3

G Hinhustan Times

FB officials stepped in to
bend rules: Ex-employee

China sells most
cd advanced warship to
Pakistan; 3 more to

https:/Avww.hindustantimes.com/world-news/china-sells-most-advanced-warship-to-pakistan-3-more-to-sail-by-2021/story-7 BIUtEAMdFLHsiznsVax...

‘B Hinhostan Gimes

Retailinflation at 6-year
high of 7.61% in October

 HinhestanTimes

Pak updates terror list,
India says it omits key
26/11 Mumbai attackers

; . § Coronavirus
& mutation in Denmark
; could be bad news

oe he
brie!
As

Enter email address

© Hinhustan@imes

80% pvt ICU beds to be
reserved for Covid-19 care

Gi Hinhustan Tones

Modi-Biden call will happe
in ‘due course’: External
affairs ministry

 

EU defends LGBTIQ
rights In Its first ever
equallty strategy

  

Subscribe

 Hinhustandimes

Russia backs India's stance
at $CO summit

 Hiohustan Times

n  Covid update:
progress; virus
gene; Fauci on

- Climate crisis Is Boris In ruins, Syria marks
uy J Johnson's chance to 50 years of Assad
. woo Joe Biden ay family rule
5 1 betta

3/15
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 32 of 41

EXHIBIT 9
11/12/2020 Case 4:19-cr-0047¢- Mad nROGMITRdn Stade, Filled baht aeO | page 29708 41

EENCHMARKS CLOSED na NSE LOSER-LARGE CaP Sa eee ee FEATURED FUNDS. Sick SY RETURN
Sensex 43,3571° -236.48 8 Apolle Hospital 270.45 -84,90 Mirae Asset Emerging BI... 16.24% __MARKET WATCH »

‘Teas Economic Times News Subscribe | Sign In

English Edition + | E-Paper

Home ETPrime Markets News Industry RISE Politics Wealth MF Tech Jobs Opinion NRI Panache ETNOW More +

Podcast Economy + Industry Politicsand Nation Defence ¥ Company ~ International ~ Elections ~ ETExplains Sports Science More v

ee a a ee ee ee ee ee,

 

 

 

SSS ee ee

 

Business News » Nevis > Defence + JF-17 used to shoot down Indian aircraft, says F akictan militar.’

JF-17 used to shoot down Indian aircraft, says
Pakistan military

24

PTI Last Updated: Mar 25, 2019, 06:42 PM IST
SHARE FONTSIZE AE PRINT CORIMIENT

Synopsis

The Pakistani General noted that Islamabad was discussing the use of its JF-17 with the
US citing "friendly relations" with Washington, stressing that the country would use
whatever it deemed necessary if it came to "legitimate self-defence."

“' ISLAMABAD: Pakistan's military has
said for the first time that JF-17
Thunder combat aircraft developed
jointly with China were used in
retaliation to India's pre-emptive
strikes on a JeM terror camp in Balakot
as it once again denied that US-made
F-16 jets were involved in the attack.

 

Dafarring tn the saris] dogfight with the Indian Air Force jets after the
| terror attack claimed by Pakistan-based Jaish-e-
akistan Army spokesman Major General Asif Ghafoor
iolated the Pakistani airspace on February 26, dropping
(_____] licting any casualties or damage to infrastructure.

The next day, Pakistan Air Force retaliated and downed a MiG-21 in an aerial

https://economictimes.indiatines com/news/defence/f-17-used-to-shoot-down-indian-aircraft-says-pakistan-military/articleshow/68564244 cms?from=... 1/9
11/12/2020

combat and captured Indian pilot Abhinandan Varthaman, who was handed
over to India later.

"The aircraft which engaged those targets and fought them were JF-17. As
regard to how to use F-16, in what context [they] were used or not - because at
that point of time our entire Air Force was airborne - now it remains between
Pakistan and the US to see how the MoUs regarding the use of F-16 have been
adhered to or otherwise," Ghafoor told Russian news agency Sputnik
International.

A day after Pakistan's attempt to retaliate the IAF's air strikes at the Jaish-e-
Mohammed terror camp in Baiakot, the Indian armed forces displayed parts
of an AIM-120 AMRAAM {Advanced Medium-Range Air-to-Air Missile) fired
by an F-16, which fell in Indian territory. New Delhi had also underlined that
electronic signatures captured by Indian radars had established the use of F-
16 for the offensive.

The US State Department announced that it was seeking more information
from Pakistan on the potential use of American-made F-16 jets against India
in violation of the end-user agreement.

The Pakistani General noted that Islamabad was discussing the use of its JF-17

with the US citing "friendly relations” with Washington, stressing, however,
that the country would use whatever it deemed necessary if it came to
"legitimate self-defence.”

He said Pakistan only wanted to tell India that it has the capability to hit back.

He said Pakistan has the footage of the operation.

At the time of the attack, the media reports said that the PAF military aircraft
that shot down the Mig-21 Bison was JF-17 Thunder Block II multirole fighter
jet.

“Proud to announce, I was project director for JF-17 Thunder program jointly
produced by Pakistan and China during the tenure of General Pervez

Musharraf," retired PAF Air Marshall Shahid Latif said at the time.

= 3 "* * ‘eted and shot down Indian Jets which entered Pakistani
im after the attack last month.

distan's nuclear arsenal is a deterrence tool to prevent

"Pakistan holds the position that this capability eliminates the possibility of

Case 4:19-cr-00472- RMU RAG RL Ache, GSS dbidaiaO | age 24,0f 41

IN THE SPOTLIGHT

Empowering youth with skills ry
Cy

for post-Covid

RELATED MOSTREAD | MOST SHARED

Hindu temple vandalised in Pakistan
Pakistan lifts ban on TikTok

Coronavirus: Pakistan rules out complete
lockdown

Pakistan deeply buried in medievalism: India

IPO drought ends in Pakistan with record year
ahead

Pakistan unlikely to exit FATF's grey list: Report

https://economictimes.indiatimes.com/news/defence/jf-1 7 -used-to-shoot-down-indian-aircraft-says-pakistan-military/articleshow/68564241.cms?from=... 2/9
11/12/2020 used

conventional war. No sane country having this capability would talk about
using it," Ghafoor was quoted as saying by the Russian news agency.

He said Pakistan would take steps towards non-proliferation of nuclear arms
but only if India does the same.

Ghafoor said Pakistan would welcome every effort, including that of Russia,
which can bring peace in the region.

On military cooperation with Russia, Ghafoor said Pakistan is negotiating
defence industry cooperation with Moscow in the areas of aviation, air
defence systems and anti-tank missiles.

Pakistan's defence ties with Russia have moved past the bitter Cold War
hostilities in recent years and the chill in the relations between Pakistan and
the US has further pushed the country towards Russia and China.

READ MGRE NEWS ON

Indiz Pakistan India China Balakot Pakistan Air Force Indian Ajr Force Pakistan

Pakistan JF i?

(Catch all the Business News, Breaking News Events and Latest News Updates
on The Economic Times}

Download The Economic Times News App to get Daily Market Updates & Live
Business News.

 

 

Also Read

Hindu temple vandalised in Pakistan Ee Pakistan lifts ban on TikTok
Zz |, Coronavirus: Pakistan rules out
ij complete lockdown

hi )| IPO drought ends in Pakistan with
tH
ie record year ahead

Pakistan deeply buried in
medievalism: India

_ Pakistan unlikely to exit FATF's grey
list: Report

   

24 COMMENTS ON THIS STORY

asan 588 dée-saq9

7 spokesperson Major General Asif Ghaffor deserves a Pulitzer
cellent fait accompli story.
f he writes this as fiction; it will turn out to be an NYT best

saran 558 days ego

and Amraam missile was fired using a hand gun?

Case 4:19-cr-00472-RM-JR Document 94-1. Filed 11/13/20 Frage 39 of 41

an aircraft, says Pakistan military | Pakis

F17

[_

 

Top Trending News
. Mark Zuckerberg .
. US Elections Result LVE Updates *~ Joe Biden j

. Donald Trump ;° US Elections 2020

Economy News .° Defence News '

_ Morning News |. Breaking News

ChennaiNews , DelhiNews 2 | Mumbai News
Bangalore Ne ~s Kolkata Neves * , Latest News
-. News Headlines

[_

 

Not to be Missed

Auto loan repayments bring cheer to
banks

Retail inflation hits a six-year high

 

Stimulus’ fiscal impact to be 0.6% of
GDP 0

Credit guarantee extended to 26 sectors

October fuel demand marks first y/y
gain

Stimulus 3,0 fails to cheer tourism
bodies

htips://economictimes. indiatimes .com/news/defence/}f-17-used-to-shoot-down-indian-aircraft-says-pakistan-military/articleshow/68564241.cms?from=... 3/9
Case 4:19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 36 of 41

EXHIBIT 10
Case 4. 19-cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 37 of 41
41/13/2020 State Department Reprimanded Pakistan in August for Misusing F-16s, Document Shows | World Report | US News

 

Virtue! Event Sevigu: Kaekhcare of Tomar »

Home / News / World Report

State Department Reprimanded Pakistan for Misusing F-16s, Document
Shows

A State Department letter details American concerns about how Pakistan fielded fighter jets after a skirmish with India over Kashmir.

By Paul D. Shinkman, Senior Writer, National Security Dec. 11, 2019

 

American officials allege the Pakistani air force used U.S.-supplied F-16 fighter jets in ways that violated the terms of the two countries’ agreement in
early 2019, G2 AAMIR QURESHI/AFP VIA GETTY IMAGES

https:/Avww.usnews, comMnewshworld-repori/articles/201 9-12- {istate-department-reprimanded-pakistan-in-august-for- -misusing-f-16s-document-shows 1/8
Case 4,19 -Cr-00472-RM-JR Document 94-1 Filed 11/13/20 Page 38 of 41
11/13/2020 State Department Reprimanded Pakistan in August for Misusing F-16s, Document Shows"] World Report | US News

A TGP AMERICAN DIPLOMAT sent a written reprimand to the chiefs of the Pakistani air force in August accusing them of
misusing U.S.-supplied F-16 fighter jets and jeopardizing their shared security, according to documents obtained by

U.S. News.

[SEE: Politica! Cartoons on World Leaders ]

— i 4
rT < x |

Recommended Videos Powarad by AnyClip

PPE See eee eee ees OP ee eee

ere |

 

The communication came months after India claimed one such F-16 shot down one of its fighter jets during a days-
long skirmish in February over the contested region of Kashmir, which would amount to a fundamental viclation by
Pakistan of the terms governing the sale of its U.S. fighter jets and a dangerous form of military escalation among

nuclear powers.

A source who viewed the August letter, written by Andrea Thompson, then-undersecretary of State for Arms Control
and International Security Affairs, says it serves as a direct response to U.S. concerns about the F-16 use over
Kashmir in February, though the letter itself does not specifically reference the incident.

Addressed to the head of the Pakistani air force, Air Chief Marshal Mujahid Anwar Khan, the letter began by relaying
the State Department's confirmation that Pakistan had moved the F-16s and accompanying American-made missiles
to unapproved forward operating bases in defiance of its agreement with the U.S. Using diplomatic language,
Thompson, who has since left government, warned the Pakistanis that their behavior risked allowing these weapons
to fall into the hands of malign actors and "could undermine our shared security platforms and infrastructures."

The Photos You Should See ~- Dec. 2019

https:/Awww,usnews.com/news/world-report/articles/201 9-12-11 /state-department-reprimanded-pakistan-in-august-for-misusing-f-16s-document-shows 2/8
11/13/2020 Case 4582 BOY ent Reb prim FNsS PROS a At tar nd isutl Chg a thi3/20, shot wer Qt at | US News

View ASG images

 

The letter represents the first admission since February from the U.S. of its concerns about how Pakistan used its
fleet of F-16s in stark violation of the original terms of the sale. A State Department spokeswoman said in March that
the department acknowledged the Indian reports of Pakistan's misusing the fighters in the February skirmish, adding
"we're following that issue very closely.”

The State Department declined to respond to questions on the record. An official speaking on the condition of
anonymity said the department as a matter of policy does not comment publicly "on the contents of bilateral
agreements involving U.S. defense technologies, nor the communications we have about them."

The Pakistani Embassy in Washington, D.C. did not respond to requests for comment.

Several diplomatic officials and analysts with experience in Pakistan say it is not surprising that Thompson did not
expressly mention in the message U.S. concerns about using the F-16s to shoot down the Indian fighter jet.

htips:/Avww.usnews,.com/news/world-report/articles/2019-12-11/state-department-reprimandad-pakistan-in-august-for-misusing-f-16s-document-shows 3/8
Case 4: 19- -cr-00472-RM-JR Document 94-1 Filed 11/13/20 pag AO of 41
11/13/2020 State Department Reprimanded Pakistan in August for Misusing F-16s, Document Shows | World Report | US News

Acknowledging in a formal State Department transmission such a clear violation of the congressionally approved
terms for selling the fighter jets to Pakistan would likely have triggered formal procedures to reprimand Islamabad at
a time the Trump administration is attempting to repair contentious relations with the ally.

Thompson, a career military intelligence officer who first entered the administration as Vice President Mike Pence's
national security adviser, admonished Pakistan in the letter for having ' relocated” maintained and operated" the
American made F-16s and the AMRAAM missiles they use from forward operatitig ‘bases not approved under the
original terms of the sale. The former Army. colonel who left the White House. in September, also expressed concern
at the access Pakistani officials allowed American weapons inspectors.

 

RELATED CONTENT

The History Behind Kashmir

"While we understand from you that these aircraft movements were done in support of national defense objectives,
Thompson wrote in the letter, "the U.S. government considers the relocation of aircraft to non-U.S. government
authorized bases concerning and inconsistent with the F-16 Letter of Offer and Acceptance.”

"Such actions could subject sensitive U.S.-technologies to diversion to or access by third parties, and could
undermine our shared security platforms and infrastructures,” Thompson wrote.

A flare-up in military tensions between Pakistan and India began in mid-February, after a Pakistani militant group
claimed credit for a suicide bombing in Kashmir that killed 40 Indian security personnel. India has consistently
claimed that Pakistan uses militants to destabilize the region, which Pakistan and India have each claimed since they
were separated by partition in 1947.

The subsequent tensions escalated as both countries deployed fighter jets, and in one dogfight an Indian plane was
shot down. Its pilot landed in Pakistani territory and was imprisoned until his release in March. On Feb. 28, the Indian
government presented evidence it says showed Pakistani jets fired AMRAAM missiles at the Indian planes.

The Pakistani armed forces possess 76 American-supplied F-16s — by far the most potent fighter jet in its military
arsenal. Pakistan first began receiving the plane in 1982 and maintains them under strict rules imposed by the State
Department, the Department of Defense and Congress. Among the rules are that Islamabad may only house the
fighters and the corresponding American missiles on two specific air force bases at Mushaf and Shahbaz and that it
only uses them for counter-terror operations, not against foreign countries.

[READ: Kashmir Conflict Plays Out on Social Media, TV]

hitps:/Avww.usnews.com/news/world-report/articles/20 19-12-11 /state-department-reprimanded-pakistan-in-august-for-misusing-f-16s-document-shows 4/8
11/13/2020 Case 43h 2 soQneh eer Malas PRQGHIMAQL PA disubllGS,d1613/29, ag Ewart gid US News

The agreement for their sale and subsequent operation, governed in part by the State Department's Defense Security
Cooperation Agency, also stipulates that American contractors and mechanics must have access to the jets at any
time of day or night both to help maintain them and to monitor how the Pakistani military employs them.

The agency in July - weeks before Thompson's letter — re-approved the terms for these monitors, known as Technical
Security Teams, at a cost of $125 million.

"This proposed sale will support the foreign policy and national security of the United States by protecting U.S.
technology through the continued presence of U.S. personnel that provide 24/7 end-use monitoring," the agency wrote
in a statement announcing the renewed contract, which must receive congressional approval.

Those who track aerial combat in the region and the weapons used for it aren't surprised that Pakistan would risk
being caught violating its agreement with the U.S. when it regards an issue as hotly contested as Kashmir.

"Given how volatile the situation was, it was important for both sides not to lose face in getting their plane shot down,"
says Karl Kaltenthaler, a professor at the University of Akron. "It makes sense that Pakistan would do that, but it was
at the potential cost of getting called out by the U.S. for using the weapons platform that way. For the Pakistanis, this
is how they operate."

In her letter, Thompson raised concerns about American access to the bases and the U.S.-made equipment there. She
said it had been four years since Office of Defense Representative—Pakistan — the office that carries out defense
cooperation with partner countries — had been allowed to perform an assessment of the security vulnerabilities on
the Pakistani bases.

Paul D. Shinkman, Senior Writer, National Security
Paul Shinkman is a national security correspondent. He joined U.S. News & World Report in 2012... READ MORE »

Tags: world news, Pakistan, military, Air Force

hitps/Mvww.usnews.com/news/world-report/articles/2019-1 2-1 1/state-department-reprimanded-pakistan-in-august-for-misusing--16s-document-shows 5/8
